EXAMINER'S AMENDMENT

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein the multimodal response includes components of output for the client device action for the plurality of discrete client device modalities wherein the components of output include at least (a) a core message component representing information to render for each of the plurality of discrete client device modalities and (b) one or more modality dependent components each representing corresponding information to render for one or more of the plurality of discrete client device modalities, and wherein generating the client device output comprises selecting a subset of the components of the multimodal response which correlate with the current client device modality where the subset of the components includes at least the core message component; and causing the client device output to be rendered by one or more user interface output devices of the multimodal client device.”.
Regarding claim 20, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “ wherein the components of output include at least (a) a core message component representing information to render for each of the plurality of discrete client device modalities and (b) one or more modality dependent components each representing Page 5 of 10Patent Application No. 16/251,982 Attorney Docket No. ZS202-18623 Response to 02/16/2021 Office Action corresponding information to render for one or more of the plurality of discrete client device modalities, and wherein generating the client device output comprises selecting a subset of the components of the multimodal response which correlate with the current client device modality, where the subset of the components includes at least the core message component; and transmitting, for rendering by one or more user interface output devices of the multimodal client device, the client device output to the multimodal client device via the network interface.”.

The closest prior art of: Sankar et al (US 20160299959) teaches a multimodal client device ([0017]) that provides multimodal responses as appropriate ([0059]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659